Acknowledgement
Receipt is acknowledged of the amendments filed 11/01/2021.

Reasons for Allowance
Claims 1-2, 5-8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Eagelberg (US 20180120859), taken alone or in combination, does not teach the claimed invention. 

While it is well known in the art for autonomous vehicles to operate with minimal user inputs, prior art does not teach a system as claimed where determinations for vehicle operations are based on a target vehicle’s size class, speed, and position on an adjacent lane and to further determine transmission gear operations of the self-vehicle for proper control for switching lanes.
This is significant because the system provides a control scheme for adequately taking into account particular variables for a self-vehicle to efficiently operate lane changes autonomously when a specific target vehicle is operating in an adjacent lane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662